PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/012,394
Filing Date: 4 Sep 2020
Appellant(s): Luo et al.



__________________
Anne Reynolds
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  98-101, 103-104, 107-108, 111-112,114-116, 118, 120-122 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenny et al (WOO1/94632 published 12/13/2001) (9/4/2020), Urdea (US Patent 5,681,697 issued Oct 28, 1997) (9/4/2020) and Ward et al (US Patent 6,007,994 issued Dec 28, 1999) (9/4/2020).

The prior art as exemplified below demonstrates that fixing or immobilizing cell samples for in situ hybridization by use branched DNA(B-DNA), in which the target nucleic acid is immobilized by fixing and hybridized to a target probe, the target probe is hybridized to a preamplifier probe, the preamplifier is hybridized to the amplifier probe, which is subsequently hybridized to fluorescent probe.  Thus the B-DNA in situ hybridization “sandwiches” the preamplifier probe between the target probe and the amplifier probe.  The art also demonstrates the use of two different target probes to hybridize to a target nucleic acid and a labeling system (amplifier probe and preamplifier probe) similar to the B-DNA were known to be used to detect nucleic acids.  Further the art demonstrates the use of multiple different labels was known to be used for in situ hybridization.  Thus the instant claims are nothing more than combining elements known in the art to detect nucleic acids.
With regards to claims 98, Kenny teaches a method of in situ hybridization to detect low abundance nucleic acids in cells (see abstract). Kenny teaches his method uses branched DNA. Kenny teaches his methods use one or more amplifiers, preamplifiers and label probes to detect target nucleic acids (pages 13-14). Kenny teaches his method can be used to detect any nucleic acid for which a sequence is known (page 17, line 19-20). Kenny teaches that 26 HPV-16-specific and 32 HPV18-specific DNA probes were synthesized and hybridized to the cells (page 19-20). Kenny thus teaches at least two capture probes for a first target sequence and a second target sequence. Kenny teaches amplifier and pre-amplifier probes were obtained (page 20). 
Kenny teaches the use of the probe or oligonucleotide probe may be composed of RNA, DNA or synthetic nucleotide analogs (page 7, lines 15-19). 
With regards claim 100, Kenny teaches a second probe may be contiguous with the first binding sequence. (page 16, lines 15-20)
With regards to claims 103, Kenny teaches detection of HPV 16 and HPV-18 in mixed cell samples to distinguish cells containing HPV-16 and HPV-18 from each other. (example 2).
With regards to claim 99, 101, Kenny teaches the hybridization probes to HVP-18 and HPV-16 were designed to have a melting temperature of 63±2°C. 
With regards to claims 104, Kenny teaches his method can be used to detect any nucleic acid for which a sequence is known (page 17, line 19-20). Kenny teaches detection of RNA (example 3). Kenny further teaches his method allows detection of endogenous genes, gene transcripts and segments thereof (page 17). 
With regards to claim 107-108, Kenny teaches detection of mRNA (page 18, line 4).
With regards to claim 111, Kenny teaches detection of endogenous mRNA (page 27, line 22).
With regards to claim 112, Kenny teaches detection of HPV with is a nucleic acid expressed in a cell by infection (example 5, pages 26-27).

With regards to claim 115, Kenny teaches the use of tissue, plasma, serum, spinal fluid or semen (page 7-8). 
With regards to claim 116, Kenny teaches cells 
Kenny does not teach detecting a second nucleic acid target in a cell. Kenny does not teach wherein each hybridization or capture step is accomplished for all the nucleic acid targets at the same time. Kenny does not teach suggest hybridizing the probes at a temperature greater than the melting temperature of the capture probe amplifier complex (claim 99, 101). 
However, Urdea teaches a method of detecting nucleic acids with diminished background (abstract). Urdea teaches, “This invention relates generally to nucleic acid chemistry and hybridization assays. More particularly, the invention relates to methods for generating a more target-dependent signal in solution phase sandwich hybridization assays by minimizing background noise deriving primarily from nonspecific hybridization and/or nonspecific binding. The invention additionally relates to methods for compensating for lost signal while reducing background noise.” Urdea teaches a method of binding two or more label extenders to an analyte to allow detection (column 2, last paragraph). Urdea teaches, “In this aspect, the assay is carried out at conditions 
Urdea teaches the biological sample includes, “blood cells, tumors, organs, and also samples of in vitro cell culture constituents (including but not limited to conditioned medium resulting from the growth of cells in cell culture medium, putatively virally infected cells, recombinant cells, and cell components). Preferred uses of the present method are in detecting and/or quantitating (a) viral nucleic acids, such as from hepatitis B virus ("HBV"), hepatitis C virus ("HCV"), hepatitis D virus ("HDV"), human immunodeficiency virus ("HIV"), and the herpes family of viruses, including herpes zoster (chicken pox), herpes simplex virus I & II, cytomegalovirus, Epstein-Barr virus, and the recently isolated Herpes VI virus, and (b) bacterial nucleic acids, such as Chlamydia, Mycobacterium tuberculosis, etc.” (column 10, lines30-45).
With regards to claim 103, Urdea teaches in claim 1 that hybridization can be simultaneous. Urdea teaches oligonucleotides of his method can be naturally occurring or nucleotide analogs (column 5). 

With regards to claim 118, 120-122,  Urdea teaches a label probe system comprising one or more labels. Urdea teaches LEI and LE2, comprises 5’ or 3’ sections complementary to the target nucleic acid (t -section) and a 5’ or 3’ sequence complementary to the label probe system. Urdea further teaches, “It will be appreciated by those skilled in the art that the cruciform-type configurations shown in FIG. 11 is for purposes of exemplification only, and that alternative assay configurations employing two or more label extender molecules are also possible. The only requirement is that the assay be structured such that the target binds to the amplification multimer with a melt temperature greater than that of the label extenders binding to the amplification multimer. It will also be appreciated by those skilled in the art that this embodiment works equally well if C-1 and C-2 are identical amplification multimer sequences complementary to identical sequences C-3 and C-4 in the two label extenders: in this instance, the amplification multimer contains two copies of the repeat sequence C-1. It will further be appreciated that the preceding description could be utilized with a 
With regards to claim 122, Urdea teaches LE1 and LE2 hybridize to different target regions in the same nucleic acid(figure 11).  mRNA is a nucleic acid and thus obvious. 
Ward teaches a method of multiplex in situ hybridization allows for fast accurate detection of multiple nucleic acids (see abstract). Ward teaches in situ hybridization probes wherein each probe comprises a plurality of oligonucleotides that are labeled in a manner to make them distinguishable from those directed to another target nucleic acid (see column 2, lines 55-60). Ward further teaches that different bacterial cells in a mixture were differentiated by hybridization to detection of differently labeled probes (example 2).
The teachings of Kenny demonstrate that methods of detecting nucleic acids in a cell by in situ hybridization of capture probes to target sequences and label probes to the capture probes were known. Further, the teachings of Urdea demonstrates that detection of nucleic acid by cooperative binding of two or more capture probes to a single target nucleic and a label probe were known. While, Ward teaches that methods of detecting multiple target sequences in a single cell by in situ hybridization were known. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the known methods of Kenny, Urdea, and Ward to detect multiple targets in a single cell as it would allow the determination of presence or absence and spatial orientation of the nucleic acids being assayed. Thus 

With regards to claim 107-108, Kenny teaches mRNA.  (page 17, lines 17-18).
With regards to claim 134, Kenny teaches detection of endogenous genes (page 17, line 9).
With regards to claim 112, Kenny teaches detection of bacterial  and viral nucleic acids (page 8, lines 12-17).
Claim 102 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenny et al (WOO1/94632 published 12/13/2001) (9/4/2020), Urdea (US Patent 5,681,697 issued Oct 28, 1997) (9/4/2020) and Ward et al (US Patent 6,007,994 issued Dec 28, 1999) (9/4/2020) as applied to claim 98-101, 103-104, 107-108, 111-112,114-116, 118, 120-122 above, and further in view of Stender et al (US PGPUB 20040265934).
The teachings of Kenny, Urdea, and Ward are set forth above.
Kenny, Urdea, and Ward do not teach the use of blocking probes.
However, Stender teaches, “Prior to hybridization or during hybridization, a mixture of random probes (probes with random, non-selected sequences of optionally different length) may be added in excess to reduce non-specific binding. Also, one or 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of Kenny, Urdea, and Ward by using the blocking probes of Stender. The artisan would be motivated to use the blocking probes of Stender, as Stender teaches it minimizes non-specific binding. The artisan would have a reasonable expectation of success as they would be combining of known techniques of probing nucleic acids.
Claim 113 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenny et al (WOO1/94632 published 12/13/2001) (9/4/2020), Urdea (US Patent 5,681,697 issued Oct 28, 1997) (9/4/2020) and Ward et al (US Patent 6,007,994 issued Dec 28, 1999) (9/4/2020) as applied to claim 98-101, 103-104, 107-108, 11-112,114-116, 118, 120-121  above, and further in view of Dolginow et al (US2004/0115686, published Jun 17, 2004).
The teachings of Kenny, Urdea, and Ward are set forth above.
Kenny, Urdea, and Ward to do teach normalizing the second nucleic acid is a reference nucleic acid or normalizing the first signal to the second signal (claim 117).

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the second nucleic acid target as a reference probe as taught by Dolginow in the method of Kenny, Urdea, and Ward. The artisan would be motivated to use a control probe as it would provide a control for hybridization conditions, label intensity and other factors that would result in variability between cells. Further the artisan would be motivated as normalization controls would allow more accurate comparison between cells and/or assays, and comparison of gene expression profiles between the cells. The artisan would have a reasonable expectation of success as using known methods of detecting and comparing gene expression by use of known techniques.
Claim 117 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenny et al (WOO1/94632 published 12/13/2001) (9/4/2020), Urdea (US Patent 5,681,697 issued Oct 28, 1997) (9/4/2020) and Ward et al (US Patent 6,007,994 issued Dec 28, 1999) (9/4/2020) as applied to claim 98-101, 103-104, 107-108, 111-112,114- above, and further in view of Engle (British Journal of Cancer (1999) volume 81, pages 1165-1173).  
The teachings of Kenny, Urdea, and Ward are set forth above.
Kenny, Urdea, and Ward do not teach analysis of circulating tumor cells.
However, Engle teaches circulating tumor cells by in situ hybridization (abstract), 1170, 1st column, table 3 and figure 3).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to analyze circulating tumor cells by the methods of Kenny, Urdea and Ward.  The artisan would be motivated to examine gene expression or chromosomal abnormalities in circulating tumor samples to compare to primary tumors.  The artisan would have a reasonable expectation of success as the artisan is using known cells in known methods.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The Double patenting rejections have been withdrawn in view the terminal disclaimer filed 10/14/2021 and the other applications being abandoned.
(2) Response to Arguments
The instant application and are drawn to a method to detecting two or more nucleic targets in a cell by uses of a capture probe system with T and L sections     that hybridize to the target sequence and label probe.  Thus the claims are drawn a sandwich assay (or multiple step hybridization assay) for detection two or more target 
The art of record demonstrates sandwich assays (or multiple step hybridization assay) were known for the detection of nucleic acids in cells.  Further the art of record (Urdea) teaches the structure of the required of the capture probes and label probes.  Finally Ward teaches multiplex detection of nucleic acids in cells were known.
The appellant relies on declarations to assert the artisan would not have motivation or reasonable expectation of success.  However, the declarations are limited to the opinion of the declarants which are also authors or inventors on the art of record, but provides no evidence how the instant specification provides a better chance of success and/or motivation.  
The brief begins on page 4 by asserting figure 4 provides a representative example of capture and label probe structure of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as figure 4 presents an embodiment encompassed by the claim, but the claim is broader that the embodiment of figure 4.  Further figure 4 demonstrates the claims are drawn to a sandwich assay  (or multiple step hybridization assay) in which the capture probe is between the target sequence and label probe.  The instant specification teaches, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.” Consistent with this the figures of 
The brief continues by provides the representatives interpretation of the rejection.
The brief beings by characterizing the art of Kenny. 
    PNG
    media_image2.png
    659
    1008
    media_image2.png
    Greyscale

	The art of Kenny as demonstrated by figure 1 provides a sandwich type assay(or multiple step hybridization assay) in –which the target probe is sandwiched between the 
	The brief continues by reviewing the art of Urdea.  Urdea teaches 

    PNG
    media_image3.png
    766
    587
    media_image3.png
    Greyscale

LE1 and LE2 of Urdea have T sections which hybridize the target and L sections that hybridize to the label system.  Thus Urdea also teaches a sandwich assay (or multiple step hybridization assay) in which the capture probe (LE1 and LE2) are sandwiched between the target sequence and the label probe.  
Further as cited in the rejection Urdea teaches, “This invention relates generally to nucleic acid chemistry and hybridization assays. More particularly, the invention relates to methods for generating a more target-dependent signal in solution phase sandwich hybridization assays by minimizing background noise deriving primarily from nonspecific hybridization and/or nonspecific binding. The invention additionally relates to methods for compensating for lost signal while reducing background noise.” Urdea teaches a method of binding two or more label extenders to an analyte to allow detection (column 2, last paragraph). Urdea teaches, “In this aspect, the assay is carried out at conditions which favor formation of hybrid complexes in which analyte molecule is bound to the amplification multimers or label probes. This technique is premised on the enhanced stability of the multi-component complex relative to the much 
The rejection further cites Urdea teaches the biological sample includes, “blood cells, tumors, organs, and also samples of in vitro cell culture constituents (including but not limited to conditioned medium resulting from the growth of cells in cell culture medium, putatively virally infected cells, recombinant cells, and cell components). Preferred uses of the present method are in detecting and/or quantitating (a) viral nucleic acids, such as from hepatitis B virus ("HBV"), hepatitis C virus ("HCV"), hepatitis D virus ("HDV"), human immunodeficiency virus ("HIV"), and the herpes family of viruses, including herpes zoster (chicken pox), herpes simplex virus I & II, cytomegalovirus, Epstein-Barr virus, and the recently isolated Herpes VI virus, and (b) bacterial nucleic acids, such as Chlamydia, Mycobacterium tuberculosis, etc.” (column 10, lines30-45).
The brief continues by conceding Ward teaches multiplex detection.

The brief continues by providing introductory comments about the art.  
The brief on the page concedes that Kenny teaches an in situ (in cell) method of detecting nucleic acids including immobilizing cells on a substrate permeabilizing cells and hybridizing target probes and label probes (amplifier and pre-amplifier probes) to detect a target sequence.  

    PNG
    media_image2.png
    659
    1008
    media_image2.png
    Greyscale

	The brief agrees with the rejection about the limits of Kenny’s teachings.
	The brief continues by asserting, “ Urdea is generally directed to solution phase nucleic acid sandwich assays having reduced background noise.”  The recitation of “generally directed” is the brief conceding the teachings of Urdea are not limited to solution based assays.  Further it is noted that all the hybridization steps taught by Kenny (examples pages 19-27) are in solution and Urdea states,” The invention is useful in conjunction with any number of assay formats wherein multiple hybridization steps are carried out to produce a detectable signal which correlates with the presence or quantity of a polynucleotide analyte.” (column 1, 3rd full paragraph bottom).
The brief further concedes, “Urdea is generally directed to solution phase nucleic acid sandwich assays having reduced background noise.”  It is noted the teachings of figure 4 of the instant specification and Kenny appear to envision cross-linked or fixed cells as a solid support.  
The brief continues by conceding the Ward teaches fluorescence in situ hybridization to detect nucleic acids in cells.  Thus the brief has conceded that Ward and Kenny are both to the same field of in situ hybridization to detect nucleic acids in 
Ward in the examples (column 33-54) teaches the hybridization was also done with probes in solution.
The brief on page 8 (ii) asserts the rejection has not identified sufficient reasons why one of skill in the art would have applied the teachings of Urdea to those of Kenny or demonstrated a reasonable expectation of success.
Addressing the general argument of reasonable expectation of success.  The instant brief has conceded that Kenny teaches an in situ (in cell) method of detecting nucleic acids including immobilizing cells on a substrate, permeabilizing cells and hybridizing target probes and label probes (amplifier and pre-amplifier probes) to detect a target sequence in cells.  It is noted the instant specification provides no working examples or teachings with respect to immobilizing cells on a substrate, permeabilizing cells and hybridizing target probes and label probes (amplifier and pre-amplifier probes) to detect a target sequence in cells.  Thus with respect to detection of nucleic acids in the cell the teachings of Kenny provide a more reasonable expectation of success than a specification which provides no guidance with respect to immobilizing cells on a 
The brief further provides arguments with respect to Kenny teaching in situ hybridization in samples in which cell morphology is preserved.  The brief continues by teaching the assay of Kenny hybridizes a target nucleic acid to a target probe to a preamplifier and amplifier (label probe).  Thus the brief concedes that Kenny teaches a sandwich assay (or multiple step hybridization assay) in a cell overcoming all the issues of getting the components into the cell and hybridizing correctly.  Further as noted above and as known to one of skill in the art nucleic acid hybridization are done is solution for in situ hybridization.
The brief continues by asserting the teachings of Urdea are solution phase sandwich assays (or multiple step hybridization assay) done on a solid support.  This argument has been thoroughly reviewed but is not considered persuasive as Urdea states:
 The present invention is directed to a method of reducing background signals encountered in solution phase sandwich hybridization assays that derive from several sources. Generally, the background noise which is addressed by way of the presently disclosed techniques results from undesirable interaction of various polynucleotide components that are used in a given assay, i.e., interaction which gives rise to a signal which does not correspond to the presence or quantity of analyte. The invention is useful in conjunction with any number of assay formats wherein multiple hybridization steps are carried out to produce a detectable signal which correlates with the presence or quantity of a polynucleotide analyte.
Column 1, 3rd paragraph, emphasis added by examiner.
Thus the Urdea specifically states the invention is useful in conjunction with multiple hybridization steps (sandwich assays).  The brief has previously conceded that Kenny teaches such a sandwich assay.  
The brief on page 10 reproduces arguments with respect to a solid support.  This argument has been thoroughly reviewed but is not considered persuasive as the brief previously indicated that figure 4 of the instant application is an embodiment of the claims and depicts the target nucleic acid is attached to cross linked components of the cell.   Further the instant specification states, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.” Thus figure 4 concedes the target nucleic acid is attached to a fixed cell similar to Kenny and thus is attached to something that does not move or a solid support.  
The brief on page 10 reproduces figure 11 of Urdea, noting the solid support.  This argument has been thoroughly reviewed but is not considered persuasive as 
all the figures of the instant application depicts a cross linked components within a cell as a solid support including figure 4 reproduced below.  Further the instant specification states, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated 

    PNG
    media_image4.png
    503
    537
    media_image4.png
    Greyscale

The brief continues by asserting that a sandwich assay involves a solid support.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Kenny fixes the cells and thus crosslinks the nucleic acids to the cell components of the cells, which is a solid support as the instant specification teaches, “  Further the instant specification states, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular 
The response continues by asserting that Kenny does not teach a sandwich assay.  This argument has been thoroughly reviewed but is not considered persuasive as Kenny teaches

    PNG
    media_image2.png
    659
    1008
    media_image2.png
    Greyscale

Thus Kenny teaches the nucleic acids are fixed to the cell components (solid support), the target nucleic acid is hybridized to a target probe, the target probe is hybridized to a preamplifier probe which is hybridized to amplifier probes.  Thus the target probe is sandwiched between the target nucleic acid and the label system (amplifier and preamplifier probes).  Thus it is unclear how the assay of Kenny can be not be considered a sandwich assay (or multiple step hybridization assay). 
The brief continues by arguing a sandwich assay requires the analyte to be sandwiched between a solid support and detection moiety.  This argument is not persuasive as for the reasons detailed above.
The brief continues by asserting, “Urdea discloses “a method of reducing background signals encountered in solution phase sandwich hybridization assays that 
The response continues by asserting the art of Kenny are in situ in a cell without a solid support.  This argument is confusing as applicant has conceded Kenny teaches fixes cells and nucleic acids in cells, prior to hybridization. The instant specification states, “ [0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.”  Thus all the figures of the instant application depict this crosslinking of nucleic acids to cell components similar to a solid support.  Further the brief and declaration have provided no evidence that fixing of cells or  crosslinking of nucleic acids to cell components is anything other than an attachment to the cell components or solid support which are attached to a slide.
The response continues by arguing on the bottom of page 12 asserting there is no counterpart to the solid support or capture probe, or capture probe extender in the method of Kenny.   This argument has been thoroughly reviewed but is not considered persuasive as Urdea teaches, “The invention is useful in conjunction with any number of assay formats wherein multiple hybridization steps are carried out to produce a rd full paragraph bottom).  Further the instant specification states, “  [0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.”  Thus the fixed cell appears to be a solid support based on the teachings of the instant specification.  Further these limitations are not in the claim.  
The brief continues the arguments with respect to a solid support and asserting the cell is not a solid support.  This argument is not a persuasive as the instant specification states, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.”  Thus  the drawings of the instant specification appear to depict cross-linked cell components of a cell similar to a solid support. 

    PNG
    media_image5.png
    477
    585
    media_image5.png
    Greyscale

The brief on page 13 asserts, “In Kenny, the cells themselves are fixed and immobilized on a substrate such as a slide, but the target nucleic acids remain inside 
The brief continues by conceding, “Kenny’s assay relies on a series of hybridization events — the target probe to the target, the preamplifier to the target probe, the amplifier to the preamplifier, and the label probes to the amplifier, “ which is clearly as Urdea teaches, ““The invention is useful in conjunction with any number of assay formats wherein multiple hybridization steps are carried out to produce a detectable signal which correlates with the presence or quantity of a polynucleotide analyte.” (column 1, 3rd full paragraph bottom).
The brief on the bottom of page 13 asserts, “The vast excess of untargeted nucleic acids and proteins in cells and tissues present numerous non-specific binding sites for Kenny’s target probes and signal amplification system, limiting the degree of signal-to-noise ratio that can be  achieved.”  This is arguments of counsel that has not 
The brief continues by asserting, “one skilled in the art would have reasonably expected that introducing additional probes (such as those used in Urdea’s system) would lower the sensitivity that can be achieved, because additional probes would introduce yet more opportunities for oft-target binding. In contrast, Urdea’s system is conducted in solution phase with a solid support, which substantially enriches the target at the surface of the solid support, allowing for the use of additional probes with
less concern about off-target binding.” This is arguments of counsel that has not been substantiated by evidence. First, MPEP 716.01(c) makes clear that "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not 
	The brief on top of page 14 is attempting to confuse the issues of record by semantics.  


    PNG
    media_image6.png
    721
    932
    media_image6.png
    Greyscale


The brief on page 14 asserts, “When addressing Appellant’s previous arguments regarding the combination of Kenny and Urdea, and in particular when addressing Appellant’s arguments regarding Urdea’s teaching of a “sandwich assay” compared to Kenny’s teachings of in situ methods, the Examiner argues the Appellant “is trying to limit the teachings of Urdea,” and points to general language in Urdea stating that “this invention is not limited to specific assay formats, materials or reagents, as such may, of course, vary. It is also to be understood that the terminology used herein 1s for the purpose of describing particular embodiments only and is not intended to be limiting.” Office Action at page 22. Appellant respectfully submits that this general and broad language is no substitute for an actual showing of a reason to combine teachings in an obvious analysis. It is not enough to point to teachings of an in situ assay in Kenny and a solution-phase assay of Urdea, and to point to generic, broad, vague language in Urdea about its disclosure not being “limiting” to establish a reason to combine. The Examiner’s argument here is conclusory and unsupported.”  This argument has been thoroughly reviewed but is not considered persuasive as the rejection does provide a reason to combine, “The artisan would be motivated as the method of Urdea requires the cooperative binding of the capture probes to the target and the label probes increasing the specificity of the detection by decreasing the background as detection requires the cooperative binding of all the components for hybridization and detection.”  Further the teachings of Urdea are not nearly as narrow as the brief would like the Board to believe as Urdea states, “T The invention is useful in conjunction with any 
The brief on the top of page 15 continues to argue the representatives limiting opinion of what is considered a sandwich assay and again argues Urdea uses a solid support.  This argument has been thoroughly reviewed but is not considered persuasive as the specification states, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.”  Thus the instant specification teaches the fixing taught by Kenny immobilizes the nucleic acid in a cell, which is immobilized in Kenny’s teachings to a slide or solid support as conceded by the brief.  
The brief continues by providing arguments with respect to the teachings of Urdea being a solution based assay.  This argument has been thoroughly reviewed but is not considered persuasive as the art of Kenny (examples) demonstrate the hybridizations are done is solution.  Thus Kenny’s assay are a solution based assay.  Further based on the teachings of the instant specification, “[0187] Fixation and Permeation: Cells in the sample are fixed and permeated (permeabilized) in suspension. The fixation step immobilizes nucleic acids (e.g., mRNA or chromosomal DNA) and cross-links them to the cellular structure.”  The fixed cells of Kenny immobilize the nucleic acids to cell structures which are immobilized by their attachment to a slide.  

The brief begins by attacking the teachings of Ward with respect to a single probe for detection of different nucleic acids.  This argument has been thoroughly reviewed but is not considered persuasive as Urdea teaches probes according to the instant claims.  It is further noted the claims provide no specific design limitations other than those disclosed by Urdea.  Thus the response is attacking the teachings of Ward for limitations Ward is not relied upon.  Further the instant specification provides no more specific guidance than the art of record.
The response continues by asserting the teachings of Ward are based on the simple nature of the probes.  Again this is arguments of counsel that have not been substantiated by evidence. his is arguments of counsel that has not been substantiated by evidence. First, MPEP 716.01(c) makes clear that  "The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt 
The brief on pages 16-17 continue by arguing the complexity of the systems of Kenny and/or Urdea to detect multiple sequences.  This argument has been thoroughly reviewed but is not considered persuasive as the instant specification provides no teachings that address these complexities.  The instant specification merely provides prophetic examples, which the inventors hope will work, with no evidence or specific guidance.  The art of Kenny demonstrate as is evidenced by the working sample that complex multistep hybridization assays were known to detect multiple copies of a single nucleic acid in a cell, which is encompassed by the claim recitation of “cell comprises or is suspected of comprising two or more nucleic acid targets.”  There is no evidence of record, other than arguments of counsel that having probes to two different nucleic acids sequences would not work.  The art of Kenny clearly demonstrates that multiple different nucleic acids can be detected in a single cell by complex systems as Kenny teaches in example 1, “Results of this study demonstrate that upon hybridization with HPV- 16 target probes, positive signal detection was observed in CaSki cells (Figure 2A) and SiHa cells (Figure 2B). As expected, a multitude of signals were detected in the CaSki cells, as they contain around 400-600 copies of HPV- 16. Only one or two signals 
The brief on page 17 (iv) then precedes to the declarations obtained from Kenny and Urdea for monetary or other consideration.  The brief begins by noting the credentials of the Kenny and Urdea.
It is noted these declarations assert there would be a lack of reasonable expectation of success to combine the cited art.  However, these declarations do not demonstrate or suggest how the instant application and/or claims overcome these alleged issues.  Thus if the Board considers these arguments to be persuasive, the Board should indicate where or how the instant disclosure overcomes these issues or indicate the instant specification has the same lack of a reasonable expectation of success as the claims, perhaps by a 112(a) rejection.
The brief begins by noting the Urdea declaration was originally filed in  application 11/471278 and thus is to a different application and claim set.  The brief further condes the Kenny declaration was filed in 16/294864 and thus is also to a different application and claim set.
The brief points to point  8 of the Urdea declaration which states, 
Based on my experience, at the time the subject application was filed, one of ordinary skill in the art would not have had a reasonable expectation of success that the methods of Urdea et al. could be combined with the methods of Kenny et al. and Ward et al. to detect nucleic acids in an in situ assay. As described above, the conditions for detecting nucleic acids in vitro in a cell lysate, such as described in Urdea et al., are very different from the conditions required to detect nucleic acids in a cell in situ, such as described in Kenny et al. and Ward et al. For instance in Urdea et al., capture extenders (CE) are critical components of the assay. If capture extenders were included as reagents of an in situ assay, they would be expected to bind non-specifically to cellular components. While such non-specific binding can be controlled in an in vitro environment since many of the cellular components are disrupted using the assay procedures and/or agents to decrease non-specific binding can be added, it is much 
This argument has been thoroughly reviewed but is not considered persuasive as the declaration merely provides the opinion of Urdea.  MPEP 716.01 (C ) states:
TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). 
II.ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. 
	See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments. 
III.OPINION EVIDENCE
Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight); In re Lindell, 385 F.2d 453, 155 USPQ 521 (CCPA 1967) (Although an affiant’s or declarant’s opinion on the ultimate legal issue is not evidence in the case, “some weight ought to be given to a persuasively supported statement of one skilled in 

In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the “preliminary identification of a human b-NGF-like molecule” in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were “unexpected,” unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). 

Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). 

An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953 )
Further it contradicts Urdea’s own teachings, “The invention is useful in conjunction with any number of assay formats wherein multiple hybridization steps are carried out to produce a detectable signal which correlates with the presence or quantity of a polynucleotide analyte.” (column 1, 3rd full paragraph bottom).
Finally the teachings of Kenny demonstrate the 

    PNG
    media_image2.png
    659
    1008
    media_image2.png
    Greyscale

Kenny in figures 2-7 appears to demonstrate getting the target probes, amplifier probes, labels, etc. were known in the art prior to the time of filing of the instant specification and worked.

    PNG
    media_image7.png
    828
    1244
    media_image7.png
    Greyscale

Finally as detailed previously the instant specification and claims provide no specific guidance or limitations that would address the issues.  Thus the combined teachings of Kenny, Ward and Urdea, which actually provide working examples provide a greater expectation of success than a prophetic specification which provides no specific reagents, conditions, or methods to carry out the claimed method.  

The brief continues by noting, “ As for Dr. Urdea’s relationship with the assignee, the Urdea Declaration made this disclosure because the law has recognized that such relationships “may be material.” See, ¢g., Perring B.V. v. Barr Laboratories, Inc, 437 F.3d 1181, 1187 (Fed. Cir. 2006) (emphasis added). However, while “Tt]he affiant’s or declarant’s interest is a factor which may be considered, . . . the affidavit or declaration cannot be disregarded solely for that reason.”  As demonstrated above on pages 42-45 of the examiners answer and pages 4 and 5 of the final action, the examiner provided evidence that contradicts the opinion of declarant Urdea including teachings from his own patent.  
The brief on page 20 further asserts the examiner dismissed the briefs of Kenny and Urdea as being opinions.  The brief continues by noting both briefs clearly indicate in the first paragraph they address opinions of the declarants.  
The brief continues by stating, “Appellant draws the Board’s attention to MPEP 716.01(c): “while an opinion as to a legal conclusion 1s not entitled to any weight, the underlying basis for the opinion may be persuasive.” Additionally, “some weight ought to be given to a persuasively supported statement of one skilled in the art on what was not obvious to him.” In re Lindell, 385 F.2d 453, 456 (C.C.P.A. 1967). Furthermore, there are instances in which an expert declarant’s opinion is “deserving of considerable 
The brief continues by asserting in response to Urdea arguments with respect to in vivo and in vitro systems the Final  action indicate that Kenny has overcome this issue.  The brief alleges this does not address the issue raised by Urdea.  This argument has been thoroughly reviewed but is not considered persuasive as Urdea merely states, “Thus, in vitro assay methods cannot simply be applied to an in situ assay. To my knowledge, virtually none of the most successful sample preparation and assay procedures for in vitro assays is useful for in situ assays.”  This argument has been thoroughly reviewed but is not considered persuasive as Kenny states, “Branched-DNA (bDNA) signal-amplification technology has been used extensively in a microwell (in vitro) format to detect and quantify specific nucleic acid sequences. Urdea et al. (2000) Branched-DNA (bDNA) Technology. In Kessler C, ed., Nonradioactive Analysis ofBiomolecules, New York, Springer- Verlag:388-395. Inherently quantitative and highly reproducible, bDNA can be applied to the detection of any nucleic acid target for which a sequence is known without the use of radioactive probes.” (Page 1, background of art first paragraph)  Kenny teaches, “it is a primary object of the invention to address the 
The brief continues by asserting, “The Examiner also dismissed Dr. Urdea’s arguments regarding the differences between an vitro and an in situ assay, arguing that “the teaching of Kenny demonstrate [s¢] in vitro method of using a target capture probe system have been used in situ. These argument [sc] are not persuasive as they appear to be inconsistent with the art of record.” Office Action at page 5. Appellant respectfully disagrees. ‘This is not an anticipation rejection based on Kenny. It is an obviousness rejection based on the combination of Kenny and Urdea. While Kenny discloses use of its own target capture probe system in situ assay, Kenny does not disclose all aspects of the presently claimed system, and the Examiner relies on Urdea to close those gaps. The Urdea Declaration provides context for why one skilled in the art would not have applied teachings from Urdea to those of Kenny with a reasonable expectation of success, including differences between the in situ conditions required by Kenny and the é# wire conditions required by Urdea. It is therefore inappropriate for the Examiner to dismiss these arguments based on Kenny’s teachings alone.”  This argument has been rd full paragraph).  Thus it would have been obvious to one of ordinary skill in the art at time the invention was made that if one could detect multiple copies of a single nucleic acid in the method of Kenny using multiple hybridizations steps as taught by Urdea, the teachings of Urdea are an obvious variant, absent evidence of an unexpected result.  As the instant application is prophetic with no working examples, there are no unexpected results.  
The brief continues by noting the examiner refuted Kenny’s arguments by using the teachings of Kenny (page 21-22).  The response asserts that Kenny’s demonstration of detecting multiple copies of a single nucleic acid sequence does not demonstrate the detection of two different nucleic acid analytes.  This argument has been thoroughly reviewed but is not considered persuasive as the claims recite,” which cell comprises or is suspected of comprising two or more nucleic acid targets.”  Thus the claim does not require two different target nucleic analytes, but two or more nucleic acid targets, which could broadly be interpreted as different copies of the same nucleic acid which the brief just conceded Kenny teaches.  
The brief continues by asserting, “The Examiner also dismissed Dr. Kenny’s arguments that one skilled in the art would not have been able to apply Urdea’s teachings to those of Kenny to achieve multiplex detection of nucleic acids in an individual cell in an in situ hybridization assay, again arguing that “Kenny’s own work demonstrates that transitioning in vitro methods of nucleic acid detection to in situ 
The brief continues by asserting, “To further support his dismissal of Dr. Kenny’s arguments, the Examiner also quoted from Urdea as stating that his invention “Is not limited to specific assay formats, materials or reagents, as such may, of course, vary.” rd full paragraph bottom).
The brief continues by asserting Ward teaches an assay different that an in situ hybridization assay.  This argument has been thoroughly reviewed but is not considered persuasive as the title of Ward is, “Multiparametric fluorescence in situ hybridization.”  Further Ward states, “(I) a preparation suspected to contain the preselected bacterium, virus, or lower eukaryote, under conditions sufficient to permit in situ nucleic acid hybridization to occur,” “(column 4, lines 25-31). Ward teaches,” FIGS. 4A-H shows the differentiation of bacteria by in situ hybridization” Further Ward teaches,” Fluorescence in situ hybridization (FISH) is used in a variety of areas of research and clinical diagnostics (Gray, J. W. et al., Curr Opin Biotech 3:623-631 (1992); Xing, Y. et al., In: The Causes and Consequences of Chromosomal Aberrations. I. R. Kirsch Ed. CRC Press, Boca Raton, pages 3-28 (1993)). For the study of the chromosomal and suprachromosomal organization of the cell nucleus it is an indispensable tool (Cremer, st paragraph).  Thus the patent of Ward does teach in situ hybridization.  
The response in v (page 23, asserts that transitioning from in vitro to in situ is not predictable.  This argument has been thoroughly reviewed but is not considered 
The brief arguing the teachings of Qian with respect to this.  This argument has been thoroughly reviewed but is not considered persuasive as Qian is to PCR, while the art of record is to multistep hybridization assays (sandwich assays) which Kenny specifically teaches and demonstrates can be transitioned from in vitro to in situ.  Further it is noted the instant claims and specification provide no guidance to address this issue.
st column, bottom of first paragraph).  Thus Elnifro teaches methods of multiplexing PCR were known and commonly used in the art, despite the alleged potential difficulties.  The teachings of Khodakov are limited to diagnostic uses which are not required of the claim, further Elnifro teaches, “Since its introduction, multiplex PCR has been successfully applied in many areas of nucleic acid diagnostics, including gene deletion analysis (19, 20), mutation and polymorphism analysis (86, 96), quantitative analysis (94, 124), and RNA detection (51, 126). In the field of infectious diseases, the technique has been shown to be a valuable method for identification of viruses, bacteria, fungi, and/or parasites. A representative list of such agents is shown in Table 1.” (page 559, 1st column, bottom of first paragraph).  Additionally the issues with multiplex PCR are different from those with merely the hybridization of probes to nucleic acids requiring two probes as taught by Urdea in close proximity on the same 
The brief provides final comments with respect to reasonable expectation of success and written description.  The brief concedes that all three prior art references are either patents or have become patents.  Thus the prior art is believed to be enabled.
The brief has provided arguments with respect to reasonable expectation of success which has been refuted by the art and logic.  The brief and record have failed to disclose how the prophetic examples of the instant specification which provide no specific direction on how to carry out the objectives of the claims are more enabled that the prior art of record.
Thus it is urged the Board maintain the instant art rejections and/or indicate on the record where the reasonable expectation of success of carrying the claimed invention is afforded in the instant disclosure.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634     
                                                                                                                                                                                                   /Bennett Celsa/
Primary Examiner TC1600


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.